FILED
                             NOT FOR PUBLICATION                              JUL 14 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TARANJIT SINGH,                                   No. 07-73938

               Petitioner,                        Agency No. A079-090-481

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Taranjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying Singh’s motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Ordonez v. INS, 345 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
777, 782 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because Singh’s motion was untimely, see 8 C.F.R. § 1003.2(c)(2), and Singh

failed to establish changed circumstances in India to qualify for the regulatory

exception to the time limit for filing motions to reopen, see

8 C.F.R.§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004)

(“The critical question is . . . whether circumstances have changed sufficiently that

a petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      To the extent Singh challenges the BIA’s April 24, 2006, order dismissing

his appeal from the immigration judge’s decision denying his application for

asylum and withholding of removal, or the BIA’s December 28, 2007, order

denying Singh’s second motion to reopen, we lack jurisdiction because this

petition for review is not timely as to those two orders. See 8 U.S.C. § 1252(b)(1);

Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003). Furthermore, we decline to

reconsider Singh’s challenge to the BIA’s September 8, 2006, order denying his

motion to reconsider because his contentions have already been rejected by this



                                                                         07-73938
                                          2
court. See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining that

under the “law of the case doctrine,” one panel of an appellate court will not

reconsider questions which another panel has decided on a prior appeal in the same

case).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                                                         07-73938
                                          3